t c summary opinion united_states tax_court timothy p szulczewski petitioner v commissioner of internal revenue respondent docket no 20264-06s filed date timothy p szulczewski pro_se laura l buckley for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure the issue for decision is whether respondent abused his discretion in sustaining the filing of a notice_of_federal_tax_lien for collection of petitioner’s unpaid tax_liability background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided at birch hill drive in california when he filed his petition petitioner worked and as of the date of trial continued to work as a union dockworker for roadway express inc roadway loading and unloading ships at the port of long beach and driving trucks to several of the corporation’s facilities petitioner’s job required him to travel periodically away from home he married and had two children one born in and the other in in petitioner blew out his shoulder on the job and was unable to work for the next years he began receiving social_security disability benefits of approximately dollar_figure per month and continued to receive the social_security_benefit at least through the physical and financial strains took their toll on date petitioner and his wife divorced she left the children in petitioner’s primary physical custody and moved to rhode island petitioner also underwent a chapter bankruptcy petitioner owned a house on birch hill drive until date when the bankruptcy trustee sold petitioner’s house to petitioner’s brother who allowed petitioner to continue to reside there as a tenant petitioner returned to work at roadway in earning gross wages of dollar_figure meanwhile his union representative researched petitioner’s out-of-work circumstances and determined that petitioner was entitled to union disability benefits of approximately dollar_figure per month from the date of injury in as a result petitioner received from prudential insurance co of america prudential the carrier for the union’s disability and pension fund a distribution of dollar_figure in compensating him for the past years of unpaid disability benefits petitioner continued to receive the monthly benefit from prudential at least through the court received in evidence a copy of petitioner’s self- prepared tax_return on the return petitioner listed birch hill drive as his address and dated his signature date petitioner filed as a head_of_household claiming his two children as dependents petitioner reported adjusted_gross_income of dollar_figure consisting of wages of dollar_figure interest_income of dollar_figure taxable social_security_benefits of dollar_figure and dollar_figure of disability benefits the latter amount representing year of disability benefits petitioner claimed total itemized_deductions of dollar_figure comprising dollar_figure in state and local real_estate and personal_property_taxes dollar_figure in mortgage interest and dollar_figure in charitable_contributions petitioner also claimed dependency_exemption deductions for his two children a child_tax_credit of dollar_figure and a dependent_care_credit of dollar_figure with respect to the attached form_2441 child and dependent care expenses petitioner listed rachel ortega at a flintlock road address as the provider of the child care the return shows no income_tax due and an overpayment of dollar_figure resulting from withholding for according to a form_4340 certificate of assessments payments and other specified matters certificate of assessments for received into evidence the internal_revenue_service irs timely received an automatic_extension request from petitioner to file hi sec_2002 federal_income_tax return but has no record of receiving petitioner’ sec_2002 federal_income_tax return because the irs had no record that petitioner filed a federal_income_tax return on date the irs prepared a substitute for return sfr for the sfr shows adjusted_gross_income for of dollar_figure consisting of wages of dollar_figure interest of dollar_figure taxable social_security disability benefits of dollar_figure and the distribution from prudential of dollar_figure the irs allowed a single exemption and a standard_deduction resulting in a tax due of dollar_figure and showing dollar_figure in federal_income_tax withholdings according to petitioner in or about date he moved about miles away from birch hill drive to live with his girlfriend on flintlock road at the time of his move petitioner did not notify the irs of his change_of address however petitioner stated that he notified the u s postal service postal service or ps of his address change about a month earlier petitioner had received a letter dated date addressed to him at birch hill drive from the irs service_center in holtsville new york requesting that he provide hi sec_2002 federal_income_tax return to holtsville with the top portion of the letter attached the court received into evidence a copy of a completed ps form_3800 certified mail receipt and a completed ps form_3811 domestic return receipt the identifying 20-digit certified mail numbers on the two postal service forms are identical confirming that petitioner sent an envelope to the irs service_center in fresno california on date and that the irs fresno service_center received the same envelope on date according to petitioner the envelope contained the copy of hi sec_2002 federal_income_tax return that holtsville had requested and that on or about the same date date he timely mailed his federal_income_tax return to fresno reporting his address as flintlock road respondent has no record of receiving petitioner’s federal_income_tax return and at trial petitioner did not offer a copy of his return into evidence the certificate of assessments has an entry that the irs issued a notice_of_deficiency for on date to petitioner because petitioner did not file a petition with this court seeking a redetermination of hi sec_2002 federal_income_tax deficiency on date the irs assessed the following amounts for dollar_figure in federal_income_tax dollar_figure in interest dollar_figure for failure_to_file a tax_return dollar_figure for failure_to_pay_tax and dollar_figure for failure to pay estimated_tax attempting to collect petitioner’s unpaid federal_income_tax liability for the irs sent a notice_of_intent_to_levy dated date by certified mail to petitioner at the birch hill drive address the postal service could not complete the delivery and on or about date returned the unclaimed envelope to the irs on date the irs mailed a final notice_of_levy to petitioner at the birch hill drive address on date the irs received the first of three levy payments of dollar_figure from roadway the irs posted the second and third payments on march and date respectively the irs also attempted to levy on petitioner’s social_security disability benefits on or before date after the first irs levy petitioner called the irs telephone number that roadway’s payroll department had given him talked to an irs representative about the levy action and informed the irs representative that flintlock road not birch hill drive was his correct address nonetheless the irs prepared two separate notices of federal_tax_lien filing and your right to a hearing under sec_6320 both addressed to petitioner at his former birch hill drive address and both noting they were being sent by certified mail one notice was dated date and the other notice was dated date but otherwise both notices contained nearly identical information the certificate of assessments shows that the irs sent only one notice the one dated date to petitioner the notices state in relevant part that the irs had filed on date at the county recorder for los angeles county california a federal_tax_lien for dollar_figure which was the current unpaid balance of petitioner’s assessed tax_liability the residents living at birch hill drive forwarded the notice_of_federal_tax_lien filing to petitioner who in turn timely sent form request for a collection_due_process_hearing dated date to the irs explaining that he disagreed with the lien filing because his tax_return for was sent to and received by the irs on the form petitioner listed flintlock road as his address in response the irs appeals_office mailed three letters dated april may and date to petitioner at his flintlock road address which were apparently the first instances where the irs used petitioner’s flintlock road address in the letters respondent offered petitioner an opportunity for a conference by personal interview and noted that for appeals to consider collection alternatives petitioner had to submit his delinquent federal_income_tax returns and a completed form 433-a collection information statement for wage earners and self-employed individuals petitioner did not respond to the letters from appeals and he did not provide the information appeals requested in a notice_of_determination dated date addressed to petitioner at flintlock road sent by certified mail from the irs fresno california appeals team manager appeals sustained the filing of the notice_of_federal_tax_lien because appeals found that the irs had met all the legal and administrative requirements for the collection action the collection action properly balanced the need for the efficient collection_of_taxes with the legitimate concern that the collection action be no more intrusive than necessary and petitioner had not established grounds for a withdrawal of the lien petitioner received the notice_of_determination from his girlfriend who was still residing at the flintlock road address and who signed for the certified mail delivery petitioner listing birch hill drive as his address timely petitioned the court with respect to respondent’s notice_of_determination at trial petitioner did not call any witnesses respondent called maria vargas a paralegal in respondent’s office_of_chief_counsel in california respondent called no other witnesses and could not produce a copy of the notice_of_deficiency for or a ps form_3877 the court concluded the trial and closed the record discussion petitioner’s sole challenge in his petition to respondent’s notice_of_determination is that he never received a hearing in response to the lien filing where he could discuss his underlying federal_income_tax liability for petitioner argues that if he had a hearing he would show respondent that he did not have a balance due for and therefore respondent should cease all collection actions related to respondent counters that the court should sustain the notice_of_determination for because the irs appeals_office in fresno california offered petitioner multiple opportunities to meet with an appeals officer to discuss the circumstances surrounding the filing of a notice_of_federal_tax_lien for and to discuss collection alternatives petitioner never responded to the offers from the appeals_office petitioner failed to provide the missing tax returns and the financial information that the appeals_office had requested and the appeals officer did not find and petitioner did not provide any valid reason why respondent should withdraw the notice_of_federal_tax_lien respondent argues additionally that petitioner had two prior opportunities to challenge the underlying liability for in each instance petitioner failed to take advantage of the opportunity and therefore petitioner’s underlying liability for was not properly at issue when the appeals officer offered a collection hearing according to respondent petitioner’s first opportunity arose when the irs properly mailed the notice_of_deficiency dated date by certified mail to petitioner at his last known address--birch hill drive petitioner failed to petition the tax_court seeking a redetermination respondent contends the second opportunity occurred when the irs sent by certified mail to petitioner at his birch hill drive address the notice_of_intent_to_levy dated date seeking to collect petitioner’s unpaid federal_income_tax liability the postal service returned the levy notice unclaimed to the irs and petitioner failed to request a hearing with respondent’s appeals_office regardless of the parties’ contentions the threshold issue is whether respondent’s assessment of the federal_income_tax liability is valid respondent’s arguments presuppose that the secretary mailed a valid notice_of_deficiency and that petitioner failed to timely petition this court seeking a redetermination thereby permitting the irs to assess the deficiency petitioner did not file a petition with this court for redetermination within days of the purported mailing date of the notice_of_deficiency in fact petitioner emphasizes that he never received a notice_of_deficiency respondent may collect the unpaid federal_income_tax deficiency only if respondent properly assessed the income_tax deficiency generally except as otherwise provided the secretary may not assess a deficiency in tax unless the secretary has first mailed a notice_of_deficiency to the taxpayer sec_6213 butti v commissioner tcmemo_2008_82 none of the statutory exceptions set forth in sec_6213 applies here when the secretary determines that a deficiency in tax exists he is authorized to send a notice_of_deficiency to the taxpayer by certified or registered mail addressed to the taxpayer at the taxpayer’s last_known_address sec_6212 and b however where a taxpayer maintains that he did not receive a notice_of_deficiency and the commissioner is unable to produce a copy of the notice then the commissioner bears the burden of establishing both the existence of a notice_of_deficiency mailed to petitioners for the year as well as the date of its mailing 92_tc_729 affd without published opinion 935_f2d_1282 3d cir the commissioner must introduce evidence showing that the notice_of_deficiency was properly delivered to the postal service for mailing 94_tc_82 we examine respondent’s evidence noting that we decide the issue on the basis of the preponderance_of_the_evidence see 114_tc_604 casey v commissioner tcmemo_2009_131 respondent did not produce at trial a copy of the notice_of_deficiency or a ps form_3877 instead to meet his burden respondent relies on paragraph of the stipulation of facts the certificate of assessments and the testimony of ms vargas with respect to the stipulation of facts the parties stipulated that on date the irs mailed the notice_of_deficiency to petitioner by certified mail to petitioner’s last_known_address however in the very next sentence the parties stipulated further that petitioner claims he did not receive the statutory notice dated date we relieve petitioner of his stipulation regarding respondent’s mailing of the notice since the fundamental basis of petitioner’s argument is that he did not receive the notice_of_deficiency he would have no knowledge as to when how where or if respondent sent a notice see rule e 66_tc_312 we do not lightly disregard facts to which the parties have stipulated however where such facts are clearly contrary to facts disclosed by the record we refuse to be bound by the stipulation next we address the certificate of assessments which shows an entry without elaboration that the irs sent a notice_of_deficiency on date ordinarily a certified certificate of assessments is a self-authenticating document providing sufficient evidence that the commissioner mailed a notice_of_deficiency see 969_f2d_238 7th cir 119_tc_252 however in instances as here where the taxpayer challenges the existence of the notice_of_deficiency and the commissioner fails to produce a copy of the notice the commissioner must produce additional corroborating evidence typically the commissioner produces a ps form_3877 among other information ps form_3877 shows a taxpayer’s name and address included among the list of mail recipients for a particular day’s batch of mailed notices of deficiency the type of delivery method used eg certified mail and the signature of a postal service employee where the taxpayer does not dispute the existence of the notice_of_deficiency the commissioner’s production of a properly completed ps form_3877 is sufficient evidence by itself absent evidence to the contrary that the commissioner properly mailed the notice_of_deficiency to the taxpayer 724_f2d_808 9th cir coleman v commissioner supra pincite the secretary’s strict compliance with ps form_3877 mailing procedures raises a presumption of official regularity in favor of the commissioner united_states v zolla supra coleman v commissioner supra however as here where the taxpayer disputes the existence of the notice_of_deficiency ps form_3877 by itself is no longer sufficient to establish the presumption of regularity that the secretary mailed the notice_of_deficiency to the taxpayer butti v commissioner supra instead the commissioner must come forward with additional evidence such as testimonial habit evidence of mailing procedures coleman v commissioner supra pincite we note again that in this case respondent failed to produce a ps form_3877 1if this case were appealable which it is not because petitioner elected sec_7463 small_tax_case procedures the appeal would lie in the court_of_appeals for the ninth circuit with respect to testimonial evidence respondent called ms vargas a paralegal in respondent’s office_of_chief_counsel ms vargas testified that according to her review of an irs computer database entitled imf entity module three pages of which she printed out on the morning of trial and which the court received into evidence petitioner’s last_known_address was birch hill drive when respondent issued the notice_of_deficiency on date ms vargas explained that according to the module birch hill drive continued to be petitioner’s last_known_address until the final week of date when the irs changed petitioner’s last_known_address to flintlock road presumably in response to petitioner’s telephone instruction respondent failed to establish that ms vargas had any knowledge with respect to the preparation or mailing of notices of deficiency consequently respondent may not properly rely on the testimony of ms vargas to establish a presumption of regularity with respect to his mailing practices and accordingly her testimony is not helpful to respondent in meeting his burden of proving the existence of a notice_of_deficiency for or its proper mailing a 90-day letter clerk or mailroom official would have been more appropriate for establishing respondent’s customary preparation and mailing practices coleman v commissioner supra pincite testimony from a district statutory notice coordinator and a 90-day clerk was probative habit evidence 54_tc_1535 testimony by a chief mail room clerk was persuasive 119_tc_183 declarations by an irs service_center custodian of records and a postal service mail processing clerk were corroborating evidence when the existence of a notice_of_deficiency is at issue proper testimonial evidence of customary mailing practices is critical to defeat a taxpayer’s denial of receipt 92_tc_729 butti v commissioner tcmemo_2008_82 therefore weighing the totality of the evidence in the record we find that respondent has failed to meet his burden of proving that he properly mailed a notice_of_deficiency to petitioner at petitioner’s last_known_address using certified or registered mail consequently the assessment here is invalid and respondent is prohibited from conducting collection activity it follows that we are unable to sustain respondent’s determination to proceed with collection by the filing of a notice_of_federal_tax_lien because the assessment is invalid we need not address any other of the parties’ contentions to reflect our disposition of the issue decision will be entered for petitioner
